 In the Matter of BALL BROTHERS COMPANY, EMPLOYERandAMERICANFLINT GLASS WORKERS' UNION OF NORTH AMERICA, AMERICANFEDERATION OF LABOR, PETITIONERCase No. 35-RC-185.Decided July 21,1949DECISIONANDORDERUpon a petition duly filed, hearing in this case was held beforeWilliam A. McGowan, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.The Intervenor moves to dismiss the petition upon the;ground that the proposed unit is inappropriate.This motion, forreasons hereinafter stated, is granted.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the following reasons:The Petitioner requests the severance of three welders from a unitof miscellaneous employees for the purpose of including them in aunit of mold makers at the Employer's Muncie, Indiana, plant.TheIntervenor contends that, in view of its bargaining history with theEmployer, the proposed unit is inappropriate upon the ground thatthe welders are neither skilled mold makers nor traditionally part ofthe mold makers' unit, and therefore not entitled to severance from theunit represented by the Intervenor.2The Employer takes no positionwith respect to the question of the appropriate unit.1Federationof Glass,Ceramic and Silica SandWorkers of America, C.I.0.,was per-mitted to intervene upon the basis of a current contractual interest.2The collective bargaininghistoryshowsthatsince 1937 the welders have been partof a unit of miscellaneous employees initially representedby the GlassBottle Blowers85 N. L. R. B., No. 56.298 BALL BROTHERS COMPANY299The Employer is engaged in the manufacture of glass containers atitsMuncie, Indiana., plant.It employs approximately 60 mold makersand apprentices in the mold division under the supervision of a divisionsuperintendent.The work of the employees in the mold division isconcerned entirely with the processing and repair of the molds used inthe manufacture of glass containers.3Also employed in the mold di-vision and intermingled with the mold makers throughout the divisionare about 31 employees in miscellaneous classifications and included inthe broad unit represented by the Intervenor.Among them are 3welders, mold polishers, cleaners, sand blasters, and inspectors, and adriver and tool maker.The 3 welders work almost exclusively on therepair of molds 4 and perform the function of replacing parts of themold destroyed by wear or careless handling.-In addition to the 3 welders, there are approximately 12 other weld-ers who work in the plant's general welding departments Some of-the welders are assigned to general maintenance and others to differentdepartments in the plant, as in the case of the mold division.7Al-though assignments are intended to be on a more or less permanentbasis, the Employer nevertheless retains the right to transfer weldersto other jobs in other departments if the need requires."The Em-ployer maintains a separate pay-roll for all welders including thoseAssociation of the United States and Canada.In 1943 the Intervenor was first certifiedas bargaining representative for this unit,and has since bargained collectively with theEmployer.The Petitioner recognizes that the welders have been working under thejurisdiction of the Intervenor,as expressed in the latter's contracts with the Employer.3The nature of the work performed by the mold makers and the skills exercised by themmay, perhaps,be best indicated by the definition of mold making as contained in thePetitioner's industry-wide contract.This provides that "the following work shall beclassed as mold making,and mold makers and apprentices shall be engaged to perform thisclass of work.Planing, joining,pinning, venting,letter cutting,filing, scraping in theconstruction of new cast figured molds,turning and chipping of molds and keeping samein repair . . ."A fourth welder is employed in the"neck ring,"or neck mold,part of the molddivision.He devotes only a small portion of his time to the task of welding the neckmold to certain bars to assure proper alignment.The Petitioner does not seek to severthis welder from the miscellaneous unit upon the ground that he does no work on the molditself.5After initial processing by a skilled mold maker,the mold welder welds a piece of metalinto the cavity in the mold prepared by the mold maker.His job in connection with themold is finished with the completion of the weld.The mold is returned to the mold makerwho bythe exercise of his special skills refines the crude weld until the mold is restoredto its original shape.Although the welding department operates under the immediate supervision of a fore-man, the welders assigned to other departments are directly supervised by the head of thedepartment to which they are assigned.°The three welders assigned to the mold division have been employed there for approxi-mately 3 years.Prior to the adoption of the practice of assigning welders to other depart-ments on it permanent basis, all mold repair work was performed in the welding department.In fact there is some testimony in the record that as recently as the early part of 1948,welders on the second shift in the welding department were doing mold repair work.'Thus one of the welders in the sheet metal department was transferred to the molddivision. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the mold division.All welders are subject to the same seniorityprovisions in lay-offs and rehirings.In urging the severance of the three welders in the mold divisionfrom the miscellaneous unit, the Petitioner contends that the workof the welders is an important and integral part of the work of themold division and is closely allied with the mold makers craft. Itasserts that because of the confinement of the workers to the molddivision, their physical proximity to mold makers working on moldrepair, their common supervision and their common interests withmold makers in the terms and conditions of employment in the molddivision, the appropriateness of a. unit of mold makers and weldersis fully established.We do not agree. Although the work of thewelders is an important part of the work in the mold division, werecognize that the skills exercised by the three welders who repairmolds are essentially the skills of an experienced welder and are notthe traditional skills of the mold maker.9Nor does it appear thatthe proposed unit of mold makers and welders is a well defined andhomogeneous craft unit of the type which the Board has customarily.found appropriate.10The interests of such welders are as closelyallied to the interests of the other welders employed throughout theplant as they are to those of the mold makers.The welders of themold division are to be distinguished from the other welders in theplant solely by the fact that the former work on only one type ofmaterial.Under the circumstances and in view of the absence of a:bargaining history for welders as part of a unit of mold makers, webelieve that there is an insufficient basis for severing the welders inthe mold division from the existing unit of miscellaneous employeesand including them in the unit of mold makers.1'We find that theunit as sought by the Petitioner is inappropriate for the purposes ofcollective bargaining and shall, therefore, dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.9The mold division superintendent testified that in his opinion a skilled welder couldbecome an accomplished mold welder in a period of about 3 or 4 months, and that he did notconsider a mold welder as being more skilled than a fully qualified general welder.10Cf.Matter of Ball Brothers Company of California, Inc.,80 N. L. It. B. 1316, where theBoard found,in effect,thatthe similar inclusion of mold polishers and mold repairmen ina single group did not constitute an appropriate craft unit.11Matter of General Electric Company, 77 N.L. R. R. 1198;Matter of B. F. GoodrichChemical Company,84 N. L. it. B. 429.